dissenting opinion
Garrett, Judge:
First. It is my view that the “special regulation” authorized by section 499 of the Tariff Act of 1930 (the perti*311nent portion of which section is quoted in the majority opinion) must be based upon “the character and description of the merchandise”, and that, to be valid, the regulation must be made applicable at all ports. In other words, I do not think “special”, as applied to a regulation authorized by the section, means that it may be special to a port but that it is special to the merchandise. Particular merchandise because of its “character and description” may be made the subject of special regulation as to the quantity thereof to be examined, but the statute, in my opinion, does not contemplate that there may be one rule for one port and another rule for another port.
The Constitution of the United States provides that “all Duties, Imposts, and Excises shall be uniform throughout the United States.” Art. 1, §8, ¶1. Also, it provides that “No preference shall be given by any Regulation of Commerce or Revenue to the Ports of one State over those of another.” Art. 1, §9, ¶6. It is not meant to raise or pass upon any constitutional question here, none having been suggested at any time by any of the parties to this controversy, but it is desired to emphasize the general principle that uniformity is required as to revenue laws. The tariff statutes both as to rates and administrative provisions are uniform and apply at all ports alike. A valid regulation has all the force of a statute. In the case of Gallagher & Ascher v. United States, 14 Ct. Cust. Appls. 38, 42, T. D. 41548, this court said:
A reasonable departmental regulation, prescribed under authority of law, when duly promulgated, has the same force and effect in law as if it were written into the statute.
It seems to me, therefore, that to be a valid regulation it must be as general in its application as the statute which authorizes it, the statute itself not otherwise providing. I do not overlook the fact that there was once a provision in the statutes (Revised Statutes 2939) for special regulations, applicable to, or at, the port of New York alone (as is recited in the majority opinion); nor do I overlook the fact that such provision was expressly repealed in the Tariff Act of 1922 and that it has not since been reenacted either as to New York or as to any other named port. The majority apparently deduce from the one-time existence of the provision that there is nothing anomalous in concluding that by the language of section 499 Congress meant to authorize a special regulation applying to one or any number of ports. To my mind, the act of repealing the provision leads to a directly opposite conclusion respecting legislative intent.
Without attempting to construe the repealed section (Revised Statutes 2939) in detail, I take it to be reasonably certain that during the time it was in force the authority to issue special regulations thereunder was treated as being limited to the port named in the statute, and that, under the doctrine of inclusio unius est exclusio alterius *312such special regulations would not have been regarded as valid as to other ports. However this may be, it seems to me logical to conclude that the dropping from the statutes of the provision for regulations special to one port indicates a legislative purpose to make the law and practice general and uniform as to all ports. I do not feel justified in indulging the presumption that the paper at issue (Exhibit 2) was sent to all collectors and to all ports. The paper was addressed to the Collector of Customs at Buffalo, N. Y., and its text' when taken in connection with such address seems to me to limit it to that port. It says “at your port.” [Italics mine.]
So, I do not regard Exhibit 2 as having constituted a valid regulation.
Second. Even if I were able to agree that the fact of Exhibit 2 being limited to a single port did not prevent its being a valid regulation, I am unable to agree that any promulgation such as the law contemplates was made of it. So far as the record before us discloses, the importers here involved, at the time the entries were made, had no reason even to suspect that such an instrument was in existence. There is nothing from which it may be concluded that any persons other than the writer of the document and the collector to whom it was addressed had knowledge of it.
I am unable to reconcile myself to the view that it was incumbent upon the importers, under the facts of this case, to prove that a regulation had not been promulgated. The existence of the paper, now asserted to be a regulation, was, so far as the record shows, solely within the knowledge of the Government officials concerned. If the Government officials had what they deemed to be a regulation which modified the statutory provision it seems to me that upon them rested a duty to promulgate it in some manner. The majority here say as much, but nevertheless hold, in effect, that the burden was upon the importers to prove a negative. All are presumed to know the law, of course, but surely this presumption is based upon the further assumption that the law has been declared in some manner which enables the interested party to see it. He should at least have the opportunity of knowing that it exists. There was nothing here, so far as the record discloses, to place the importers on notice that the paper was in existence at the time the entries were made.
In the Gallagher <& Ascher case, supra, this court, while holding that there was no proof of non-promulgation of the regulations there at issue, expressly declined “to determine what constitutes a proper promulgation of a rule or regulation of the Treasury Department.” The facts in that case, as I deduce them from this court’s decision, were substantially different from the facts in the case at bar. The provisions of section 499 were not at issue, nor was that section expressly construed or even mentioned in the decision. I do not feel *313that there is anything in that decision which makes applicable here the rule of stare decisis. That decision does, however, contain dicta which I think was and is sound, and which I regard as being here applicable and if applicable, decisive. Reference is made to this court’s declaration there, quoted in the majority opinion here, saying:
* * * We do not believe Congress intended that the Secretary of the Treasury might privately or secretly write to or communicate with the collector prescribing such a rule or regulation without in some form promulgating the same so that others interested might have reasonable opportunity of becoming advised as to its provisions. * * *
That seems to me to fit the case at bar like the traditional glove-No invidious implication as to the conduct of the Government officials is intended by approving the phrase “privately or secretly.” There is no reason to assume that good faith was lacking on their part, but the legal consequences of their acts may not be adjudicated, in a case such as this, merely upon the good faith imputable and imputed to them.
I feel that the judgment below should be affirmed.